Wheeler, J.
The case before us is described in the reserved case as an “Action purporting to be an action at law brought by the plaintiff against the defendant, Dunn, alleging false testimony in a Court of Law on June 11, 1962, in Civil Case No. 8625.”
The defendant filed a motion to dismiss which was granted after hearing. The plaintiff’s exception to the order of the Court was reserved and transferred by Leahy, C.J.
The defendant Charles J. Dunn, Esq., is an attorney who at one time represented the Manchester Gas Company and the Fidelity and Casualty Company in an action at law which this same plaintiff brought seeking to recover compensation for an accident which arose out of and in the course of his employment with the Manchester Gas Company. The facts in that action have been reviewed by this Court (Roy v. Manchester Gas Co., 104 N. H. 318) and are incorporated herein by reference so far as material.
Mr. Dunn never testified in the action above referred to but made certain statements to the Court to the effect that Roy had sought certain benefits under workmen’s compensation and had received them. This statement was fully supported in Roy v. Manchester Gas Co., supra. The contention that Dunn testified falsely is without any basis in fact.
The case before us is but another of many attempts by Roy to further litigate his workmen’s compensation claim. This claim *180has been satisfied and his right to further compensation based thereon has been fully litigated. Roy v. Manchester Gas Co., supra. The action against the defendant Dunn was wholly without foundation.

Exception overruled.

Blandin, J., did not sit; the others concurred.